Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 9/22/22 have been fully considered but they are not persuasive.
Applicant state: “However, the cited portion of Dimitrakos has not been shown to disclose modifying an image of the virtual application virtual appliance to include injection data, as claimed. The cited portion of Dimitrakos merely discloses modifying a deployment specification, and the Patent Office has not shown that the deployment specification disclosed in Dimitrakos is an image of a virtual application virtual appliance. Those skilled in the art will understand that the deployment specification disclosed in Dimitrakos is not an image of a virtual appliance. This is further evidenced by the Patent Office equating the deployment specification disclosed in Dimitrakos to the claimed virtual application deployment descriptor. (See Office Action, page 8).”
Examiner states: Examiner respectfully disagrees. As written, the claim does not limit the deployment descriptor to an image of a virtual appliance. The limitation merely requires a reference to an image. For example, Dimitrakos teaches a specification (i.e. deployment descriptor) may include a reference as a “a virtual machine template” [0025]. Iikura teaches a template is used to deploy virtual machines [0042]. The instant application states an image is a template [Abstract]. Therefore, it would be obvious to one ordinarily skilled in the art, a template of both Iikura and Dimitrakos teaches an image. Mapping provided below to address the amended claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-7)  of U.S. Patent No. 10691480. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims (1-7)  of U.S. Patent Application No. 10691480 as shown in the corresponding table below contains every element of method claims (1-20), respectively of the instant application and therefore obvious over the claims. 
Present Application No. 16851566
1 (11-20). A method by a computing device to configure and monitor a virtual application in a cloud environment, comprising: generating instructions for configuring and monitoring the virtual application based on configuration data for the virtual application; modifying an injection virtual appliance image to include the instructions for configuring and monitoring the virtual application, wherein the injection virtual appliance image is a template for instantiating an injection virtual appliance that is to configure and monitor the virtual application according to the instructions; modifying a virtual application deployment descriptor for the virtual application to indicate that the injection virtual appliance is to be injected into the virtual application, wherein the virtual application deployment descriptor includes a
reference to an image of a virtual application virtual appliance; modifying the image of the virtual application virtual appliance to include injection data that is usable to facilitate configuring and monitoring of the virtual application;; and causing the virtual application, with the injection virtual appliance, to be deployed in the cloud environment using the modified virtual application deployment descriptor.

2. The method of claim 1, further comprising: modifying a virtual application virtual appliance image to include injection data, wherein the virtual application virtual appliance image is a template for instantiating a virtual application virtual appliance that implements the virtual application, and wherein the virtual application deployment descriptor includes a reference to the virtual application virtual appliance image.

3. The method of claim 2, wherein the injection data includes one or more of: a script, a configuration file, and a public key that corresponds to a private key included in the injection virtual appliance image to enable secure communications between the virtual application virtual appliance and the injection virtual appliance.

4. The method of claim 1, further comprising: modifying the virtual application deployment descriptor to indicate that the injection virtual appliance is to be connected to a virtual application virtual appliance that implements the virtual application via a virtual network.

5. The method of claim 4, wherein the injection virtual appliance is configured to configure and monitor the virtual application by performing configuration and health verification tasks on the virtual application virtual appliance via the virtual network. 
6. The method of claim 1, further comprising: receiving the configuration data via a structured communication medium.

7. The method of claim 6, wherein the injection virtual appliance is configured to report a result of the configuring and monitoring via the structured communication medium.

8. The method of claim 6, wherein the structured communication medium 1s any one of: an automated workflow system and an electronic messaging system.

9. The method of claim 1, wherein the configuration data includes one or more of: information regarding where the virtual application is to be deployed, information regarding where virtual appliance images are stored, the virtual application deployment descriptor, information regarding where to store results of configuring and monitoring the virtual application, information regarding a cloud manager that is to deploy the virtual application, and a license activation key.

10. The method of claim 1, wherein the injection virtual appliance is any one of: a virtual machine, a software container, and a unikernel (Claim 10 is in view of prior art Yunes; It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Yunes in order to provide a system that teaches details of components are virtual machines. The motivation for applying Yunes teaching is to provide a system that allows for virtualized components. Yunes is analogous art directed towards monitoring networking applications. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Yunes with the teachings of prior art by known methods and gained expected results).

U.S. Patent No. 10691480 in view of prior art
1 (claim 1, 2, 3 of the instant application). A method by a computing device to configure and monitor a virtual application in a cloud environment, comprising: generating instructions for configuring and monitoring the virtual application based on configuration data for the virtual application; modifying an injection virtual machine (VM) image to include the instructions for configuring and monitoring the virtual application, wherein the injection VM image is a template for instantiating an injection VM that is to configure and monitor the virtual application according to the instructions; modifying an injection virtual machine (VM) image to include injection data, wherein the virtual application VM image is a template for instantiating a virtual application VM that implements the virtual application, wherein the injection data includes two or more of: a script, a configuration file, and a public key that corresponds to a private key included in the injection VM image to enable secure communications between the virtual application VM and the injection VM; modifying a virtual application deployment descriptor for the virtual application to indicate that the injection VM is to be injected into the virtual application; wherein the virtual application deployment descriptor includes a reference to the virtual application VM image; and causing the virtual application, with the injection VM, to be deployed in the cloud environment using the modified virtual application deployment descriptor.

2 (claim 4 of the instant application). The method of claim 1, further comprising: modifying the virtual application deployment descriptor to indicate that the injection VM is to be connected to a virtual application VM that implements the virtual application via a virtual network.

3 (claim 5 of the instant application). The method of claim 2, wherein the injection VM is configured to configure and monitor the virtual application by performing configuration and health verification tasks on the virtual application VM via the virtual network.

4 (claim 6 of the instant application). The method of claim 1, further comprising: receiving the configuration data via a structured communication medium.

5 (claim 7 of the instant application). The method of claim 4, wherein the injection VM is configured to report a result of the configuring and monitoring via the structured communication medium.

6 (claim 8 of the instant application). The method of claim 4, wherein the structured communication medium is any one of: an automated workflow system and an electronic messaging system.

7 (claim 9 of the instant application). The method of claim 1, wherein the configuration data includes one or more of: information regarding where the virtual application is to be deployed, information regarding where VM images are stored, the virtual application deployment descriptor, information regarding where to store results of configuring and monitoring the virtual application, information regarding a cloud manager that is to deploy the virtual application, and a license activation key.




Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 6, 8, 11, 12, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iikura (Pub. No. US 2016/0154665) in view of Dimitrakos (Pub. No. US 2016/0139902).
Claim 1, Iikura teaches “a method by a computing device to configure and monitor a virtual application in a cloud environment, comprising: generating instructions (i.e. definition information) for configuring and monitoring the virtual application (i.e. monitored object) based on configuration data for the virtual application; modifying an injection virtual appliance image (i.e. acquired template) to include the instructions for configuring and monitoring the virtual application ([0056] The template changing unit 116 of the management server 1 creates, for example, monitoring definition information obtained by converting contents of the monitoring design information 133 into information that can be described in the template information 131. For example, the template changing unit 116 adds the description of the monitoring definition information created by the monitoring design creating unit 114 to the template information 131 based on the creation instruction received by the creation instruction receiving unit 111.), wherein the injection virtual appliance image is a template for instantiating an injection virtual appliance that is to configure and monitor the virtual application according to the instructions ([0042] In consideration thereof, in the present embodiment, the management server 1 creates definition information based on a monitored object specified from a template and monitoring item information (hereinafter, also simply referred to as a monitoring item) for monitoring the specified monitored object. The management server 1 adds the created definition information to the template and deploys virtual machines based on the added template. Accordingly, the monitoring device 6 can acquire information related to the start or the end of monitoring from a deployed virtual machine. Therefore, the monitoring device 6 no longer needs to monitor the creation or deletion of a virtual machine and a load caused by monitoring virtual machines can be reduced.) modifying the image (i.e. template information) of the virtual application virtual appliance (i.e. ) to include injection data that is usable to facilitate configuring and monitoring of the virtual application ([0057] the template information 131 to which the description of the monitoring definition information has been added. [0088] FIG. 14 is a diagram explaining a specific example of monitoring information 132. The monitoring information 132 illustrated in FIG. 14 includes, as items, the “monitored object”, the “monitoring item”, the “alert condition”, and the “action” of the monitoring design information described with reference to FIG. 3. In the “monitored object” of the monitoring information 132 illustrated in FIG. 14, “Type: Loadbalancer” represents a virtual machine 3 that functions as an LB. “Type: LaunchConfiguration Metadata: packages=httpd” represents software specified by “httpd” among software running on a virtual machine 3 that functions as a web server. Furthermore, “Type: Server Metadata: packages=mysql” represents software specified by “mysql” among software running on a virtual machine 3 that functions as a DB server. [Fig. 10] repeated)”.
However, Iikura may not explicitly teach the other limitations.
Dimitrakos teaches “modifying a virtual application deployment descriptor (i.e. deployment specification) for the virtual application to indicate that the injection virtual appliance  (i.e. selected software component) is to be injected into the virtual application ([0077] A compliance augmentation tool 720 includes a resource identification component 806 for identifying resources required for deployment of the application 702. The resource identification component 806 is operable to receive the architecture specification 802 and the deployment descriptor 804 and generate a list of identified resources 706. In the exemplary embodiment the resource identification component 806 parses the XML representations of the architecture specification 802 and the deployment descriptor 804 to identify resources including functional resources, technology resources, data resources and data flow resources.); wherein the virtual application deployment descriptor includes a reference to an image of a virtual application virtual appliance ([0025] Preferably the deployment specification includes at least one of: an architecture model of the application; a deployment descriptor; and a virtual machine template [i.e.] referencing template image of Iikura); and causing the virtual application, with the injection virtual appliance, to be deployed in the cloud environment using the modified virtual application deployment descriptor ([0091] Thus, in this way the compliance augmentation tool 720 is operable to modify the deployment specification 704 for the application 702 to incorporate compliance software components 7182, 7184 and 7186 based on the received compliance characteristic 712. The deployed software application 702 in operation at runtime is thus augmented by the selected compliance software components 7182, 7184 and 7186 such that the compliance software components 7182, 7184 and 7186 function to evaluate or assess an extent or level of compliance of the software application 702 with the payment processor compliance characteristic 712. The inclusion of the compliance software components 7182, 7184 and 7186 as part of the deployment of the application 702 means that the extent or level of compliance can be continually determined irrespective of whether the software application 702 and/or the virtualised computing environment 710 is adapted, redeployed, adjusted or otherwise changed at runtime, such as in response to changes in the operation of the application 702 or in response to service based facilities such IaaS, PaaS, SaaS or cloud computing facilities.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Dimitrakos with the teachings of Iikura in order to provide a system that teaches a deployment descriptor. The motivation for applying Dimitrakos teaching with Iikura teaching is to provide a system that allows for monitoring of virtual applications based upon the virtual application attributes. Together Iikura, Dimitrakos teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Dimitrakos with the teachings of Iikura by known methods and gained expected results.  
Claim 2, the combination teaches the claim, wherein Iikura teaches “the method of claim 1, wherein the image of the virtual application virtual appliance is a virtual machine image ([0073] Furthermore, for example, the management server 1 deploys the virtual machine 3 based on a template to which a description of monitoring definition information has been added (S5).)”.
Claim 6, the combination teaches the claim, wherein Iikura teaches “the method of claim 1, further comprising: receiving the configuration data via a structured communication medium ([0052] The template acquiring unit 112 of the management server 1 acquires, for example, a template describing definition information for deploying the virtual machine 3. Specifically, the template acquiring unit 112 refers to the information storage area 130 and acquires template information 131 corresponding to the creation instruction received by the creation instruction receiving unit 111.)”.
Claim 8, the combination teaches the claim, wherein Iikura teaches “the method of claim 6, wherein the structured communication medium is any one of: an automated workflow system and an electronic messaging system ([0052] The template acquiring unit 112 of the management server 1 acquires, for example, a template describing definition information for deploying the virtual machine 3. Specifically, the template acquiring unit 112 refers to the information storage area 130 and acquires template information 131 corresponding to the creation instruction received by the creation instruction receiving unit 111.)”.
Claim 11, “a computing device to configure and monitor a virtual application in a cloud environment, the computing device comprising: a non-transitory machine-readable storage medium having stored therein a virtual application injection component; and a set of one or more processors to execute the virtual application injection component to cause the computing device to generate instructions for configuring and monitoring the virtual application based on configuration data for the virtual application, modify an injection virtual appliance image to include the instructions for configuring and monitoring the virtual application, wherein the injection virtual appliance image is a template for instantiating an injection virtual appliance that is to configure and monitor the virtual application according to the instructions, modify a virtual application deployment descriptor for the virtual application to indicate that the injection virtual appliance is to be injected into the virtual application, wherein the virtual application deployment descriptor includes a reference to an image of a virtual application virtual appliance, modify the image of the virtual application virtual appliance to include injection data that is usable to facilitate configuring and monitoring of the virtual application, and cause the virtual application, with the injection virtual appliance, to be deployed in the cloud environment using the modified virtual application deployment descriptor” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 12, “the computing device of claim 11, wherein the image of the virtual application virtual appliance is a virtual machine image” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 17, “a non-transitory machine-readable medium having computer code stored therein, which when executed by a set of one or more processors of a computing device, causes the computing device to perform operations for configuring and monitoring a virtual application in a cloud environment, the operations comprising: generating instructions for configuring and monitoring the virtual application based on configuration data for the virtual application; modifying an injection virtual appliance image to include the instructions for configuring and monitoring the virtual application, wherein the injection virtual appliance image is a template for instantiating an injection virtual appliance that is to configure and monitor the virtual application according to the instructions; modifying a virtual application deployment descriptor for the virtual application to indicate that the injection virtual appliance is to be injected into the virtual application; wherein the virtual application deployment descriptor includes a reference to an image of a virtual application virtual appliance; modifying the image of the virtual application virtual appliance to include injection data
that is usable to facilitate configuring and monitoring of the virtual application; and causing the virtual application, with the injection virtual appliance, to be deployed in the cloud environment using the modified virtual application deployment descriptor” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 18, “the non-transitory machine-readable medium of claim 17, wherein the image of the virtual application virtual appliance is a virtual machine image” is similar to claim 2 and therefore rejected with the same references and citations.
Claims 3, 9, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iikura in view of Dimitrakos in further view of Joshi (Pub. No. US 2018/0288129).
Claim 3, the combination may not explicitly teach the limitation.
Joshi teaches “the method of claim 1, wherein the injection data includes one or more of: a script ([0042] In some embodiments, as discussed above, the monitoring software further includes application performance management software. For example, some embodiments may include a distributed application performance management application including the application monitor 16 and an application agent (or plurality of application agents) executing on the computing devices 14. In some embodiments, the application agents may be configured to monitor performance of an associated application component, e.g., executing on the same computing device 14. Monitoring performance may take a number of forms, and examples include measuring response times of various routines of the application component, for instance, durations of times elapsed between when a given routine is called and when the given routine returns a response. Other examples include gathering errors thrown by routines. In some embodiments, routines may be instrumented by adding calls to the application agent at the beginning and ends of the routines, such that the application agent receives a signal when a given routine in a given execution instance begins and ends, and the application agent may determine response times based on the signals by subtracting the time at which the begin signal was received from the time at which the end signal was received. In some embodiments, these routines may receive such signals from an operating system of a host. In some cases, the application agent and application component may be configured before both are installed on a computing device. For instance, code for the application component may be instrumented with calls to the application agent before that code is installed in a machine image or the computing device 14 that receives that machine image.), a configuration file, and a public key that corresponds to a private key included in the injection virtual appliance image to enable secure communications between the virtual application virtual appliance and the injection virtual appliance”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Joshi with the teachings of Iikura, Dimitrakos in order to provide a system that teaches scripts. The motivation for applying Joshi teaching with Iikura, Dimitrakos, teaching is to provide a system that allows for customizing code for design. Iikura, Dimitrakos, Joshi are analogous art directed towards monitoring networking applications. Together Iikura, Dimitrakos, Joshi teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Joshi with the teachings of Iikura, Dimitrakos by known methods and gained expected results. 
Claim 9, the combination may not explicitly teach the limitation.
Joshi teaches “the method of claim 1, wherein the configuration data includes one or more of: information regarding where the virtual application is to be deployed, information regarding where virtual appliance images are stored, the virtual application deployment descriptor, information regarding where to store results of configuring and monitoring the virtual application, information regarding a cloud manager that is to deploy the virtual application , and a license activation key ([0038] In some embodiments, the infrastructure agent may be configured to report such gathered information to a centralized infrastructure monitor (such as application monitor 16), for instance, periodically, and buffer the information between reports. In some embodiments, the infrastructure agent may be configured to receive requests for such information from the infrastructure monitor and respond with responsive information, for instance, all information buffered, or information responsive to a query from the infrastructure monitor.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Joshi with the teachings of Iikura, Dimitrakos in order to provide a system that teaches report monitoring. The motivation for applying Joshi teaching with Iikura, Dimitrakos, teaching is to provide a system that allows for situational awareness. Iikura, Dimitrakos, Joshi are analogous art directed towards monitoring networking applications. Together Iikura, Dimitrakos, Joshi teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Joshi with the teachings of Iikura, Dimitrakos by known methods and gained expected results. 
Claim 13, “the computing device of claim 1, wherein the injection data includes one or more of: a script, a configuration file, and a public key that corresponds to a private key included in the injection virtual appliance image to enable secure communications between the virtual application virtual appliance and the injection virtual appliance” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 19, “the non-transitory machine-readable medium of claim 17, wherein the injection data includes one or more of: a script, a configuration file, and a public key that corresponds to a private key included in the injection virtual appliance image to enable secure communications between the virtual application virtual appliance and the injection virtual appliance” is similar to claim 3 and therefore rejected with the same references and citations.
Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iikura in view of Dimitrakos in further view of Xu (Pub. No. US 2019/0034219).
Claim 4, the combination may not explicitly teach the limitation.
Xu teaches “the method of claim 1, further comprising: modifying the virtual application deployment descriptor to indicate that the injection virtual appliance is to be connected to a virtual application virtual appliance that implements the virtual application via a virtual network (  [0075] In an example, the APP-M may send a message to the App agent, and the message carries the index information of the virtual resource used for the new application, and further carries the at least one of the configuration parameter of the application and the software package of the application. Alternatively, the APP-M may first send, to the App agent, the index information of the virtual resource used for the new application, and then send, to the App agent, the at least one of the configuration parameter of the application and the software package of the application. Certainly, the APP-M may first send, to the App agent, the at least one of the configuration parameter of the application and the software package of the application, and then send, to the App agent, the index information of the virtual resource used for the new application. [0139] The methods shown in FIG. 9A, FIG. 10A, and FIG. 10B are also applicable to the system architecture shown in FIG. 7. Before the application initialization method shown in FIG. 9A is executed, a VNFD of an App agent corresponding to an app has been on-boarded (on-boarded). Because one App agent manages one app, and the App agent and the app managed by the App agent are deployed as an independent network element, the App agent and the app managed by the App agent may be referred to as an app VNF network element. Any parameter related to the App agent in the methods is replaced with a parameter of the app VNF network element. All actions of the App agent are performed by the app VNF network element. In addition, because there is a one-to-one correspondence between the App agent and the app, step 903 does not need to be performed. In the embodiments of the present invention, the following application architecture is used: The App agent is deployed independently, and is responsible for deploying and managing one app. Therefore, each APP can be managed and controlled independently, and the app is used as an independent VNF, without depending on an MEC, so that app deployment can be more flexible.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Xu with the teachings of Iikura, Dimitrakos in order to provide a system that teaches modifying code to include an associated connection. The motivation for applying Xu teaching with Iikura, Dimitrakos teaching is to provide a system that allows for monitoring and updates of agent code. Iikura, Dimitrakos, and Xu are analogous art directed towards monitoring networking applications. Together Iikura, Dimitrakos, and Xu teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Xu with the teachings of Iikura, Dimitrakos by known methods and gained expected results. 
Claim 14, “the computing device of claim 11, wherein the virtual application injection component, when executed by the set of one or more processors, further causes the computing device to modify the virtual application deployment descriptor to indicate that the injection virtual appliance is to be connected to a virtual application virtual appliance that implements the virtual application via a virtual network” is similar to claim 4 and therefore rejected with the same references and citations.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iikura in view of Dimitrakos in view of Xu in further view of Singh (Patent No. US 9,256,467).
Claim 5, the combination may not explicitly teach the claim.
Singh teaches “The method of claim 4, wherein the injection virtual appliance is configured to configure and monitor the virtual application by performing configuration and health verification tasks on the virtual application virtual appliance via the virtual network ([Col. 14, Lines 1 - 39] Thus, each of the container instances 218 may have a respective container agent running within it that communicates with a respective container manager backend service. The container agent may, itself, be a container configured to monitor its respective container instance and may provide information to the system usable to launch containers, track containers, and monitor cluster state. The container agent may also perform functions of registering and deregistering its respective container instance, starting and stopping tasks within its respective container instance. The container agent may also be configured to respond to requests to describe its respective container instance, requests to list tasks running in its respective container instance, and requests to describe tasks running in its respective container instance. The container agents 222 may be configured to monitor the health of the containers within the respective container instances 218 (e.g., report heartbeats signaling that the container instance is operating, report lifespans of containers, and report container statuses and occurrences of container errors), and may further be configured to perform actions based on the occurrence of certain events. For example, if a container agent detects that a container has encountered an error and ceased operation, the container agent may automatically cause a new container to be generated to replace the malfunctioning container. In other embodiments, the scheduler 208 may take certain actions in response to events reported to it by the container agents 222. In the above example, it may be the scheduler 208 that causes a new container to be generated to replace a malfunctioning container. The customer owner of the container may specify conditions, events, and actions for the scheduler 208 and/or container agent. For example, the customer may specify if the customer's containers cease operations, such as due to an error or power outage, that the scheduler 208 or container agent is not to generate replacement containers for the inoperative containers. Instead the customer may specify that the scheduler 208 or container agent is to notify (e.g., by changing a status indicator, providing an e-mail message, etc.) the customer of the occurrence of the problem.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Singh with the teachings of Iikura, Dimitrakos, and Xu in order to provide a system that teaches details regarding monitoring. The motivation for applying Singh teaching with Iikura, Dimitrakos, and Xu teaching is to provide a system that allows for monitoring of health to determine application consistency. Iikura, Dimitrakos, Xu, Singh are analogous art directed towards monitoring networking applications. Together Iikura, Dimitrakos, Xu, Singh teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Singh with the teachings of Iikura, Dimitrakos, Xu by known methods and gained expected results. 
Claim 15, “the computing device of claim 14, wherein the injection virtual appliance is configured to configure and monitor the virtual application by performing configuration and health verification tasks on the virtual application virtual appliance via the virtual network” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iikura in view of Dimitrakos in view of Garrison (Pub. No. US 2018/0062938).
Claim 7, the combination may not explicitly teach the claim.
Garrison teaches “the method of claim 6, wherein the injection virtual appliance is configured to report a result of the configuring and monitoring via the structured communication medium ([0034] FIG. 2 illustrates an example block diagram of a storage reporting architecture in accordance with one or more embodiments described herein. As shown, the agent can package files. When or after the new host (e.g., node) comes online, the orchestration server can push the agent to the host (e.g., node) based on the type of template or configuration designed for monitoring the node. The host configuration A (which can be a database such as databases 203, 205, 215 or one of applications 207, 209, 211, 213 in some embodiments) can receive the virtual agent 108 and/or virtual agent 110 can be an OS and/or a database. In some embodiments, the virtual agent 108 and/or virtual agent 110 can report one or more aspects of storage (e.g., daily storage statistics) to any configured reporting server or device (e.g., network storage reporting device 114).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Garrison with the teachings of Iikura, Dimitrakos in order to provide a system that teaches details of monitoring of Iikura, Dimitrakos. The motivation for applying Garrison teaching with Iikura, Dimitrakos, teaching is to provide a system that allows for reporting of status for situational awareness. Iikura, Dimitrakos, Garrison are analogous art directed towards monitoring networking applications. Together Iikura, Dimitrakos, Garrison teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Garrison with the teachings of Iikura, Dimitrakos by known methods and gained expected results. 
Claims 10, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iikura in view of Dimitrakos in view of Yunes (Pub. No. US 2016/0358193).
Claim 10, the combination may not explicitly teach the claim.
Yunes teaches “the method of claim 1, wherein the injection virtual appliance is any one of: a virtual machine, a software container, and a unikernel ([0035] These software components may generally take the form of program instructions that are executable by the processor 202, and may be arranged together into applications, virtual machines, or the like.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Yunes with the teachings of Iikura, Dimitrakos in order to provide a system that teaches details of monitoring of Iikura, Dimitrakos. The motivation for applying Yunes teaching with Iikura, Dimitrakos, teaching is to provide a system that allows for virtualized components. Iikura, Dimitrakos, Yunes are analogous art directed towards monitoring networking applications. Together Iikura, Dimitrakos, Yunes teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Yunes with the teachings of Iikura, Dimitrakos by known methods and gained expected results” is similar to claim 10 and therefore rejected with the same references and citations. 
Claim 16, “the computing device of claim 11, wherein the injection virtual appliance is any one of: a virtual machine, a software container, and a unikernel” is similar to claim 10 and therefore rejected with the same references and citations.
Claim 20, “the non-transitory machine-readable medium of claim 17, wherein the injection virtual appliance is any one of: a virtual machine, a software container, and a unikernel” is similar to claim 10 and therefore rejected with the same references and citations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199